DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Examiner acknowledges the reply filed on 12/22/2020 in which claims 1-2, 4-5, 13, 19-26 have been amended. Claim 27 has been added. Claims 3, 9, 10, 21-23 are withdrawn. Claims 14-18 are cancelled. Currently claims 1-2, 4-8, 11-13, 19-20, and 24-27 are pending for examination in this application. 

	The examiner requests applicant provide paragraphs/figures which show support for newly added limitations. 


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 4-8, 11-13, 19-20, and 24-27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites “a controller configured to: activate the battery”. The examiner has not found support in the originally filed disclosure, literal or otherwise, for a controller activating a battery. The examiner also notes that support has not been provided in applicant’s remarks filed 12/22/2020. How does a processor work without a battery to power it (assuming activating the battery means turning it on)? The examiner does not see support for multiple power sources.
Claim 1 recites “a controller configured to:”… “based on an amount of time that the heater is activated reaching a predetermined duration as measured by the timer, deactivate the battery when the user stops inhaling, thereby deactivating the heater”. While applicant has support for the controller providing an indication to a user that the dose has been delivered such that the user may stop inhaling in order to discontinue operation of the heater (stopping of inhalation is what stops heater) [00050] specifically state the processor does not deactivate the heater. In fact, it appears that cessation of inhalation will always deactivate the heater, regardless of the predetermined duration being met.  In summary the claim requires an order of 
	Claims 2, 4-8, 11-13, 20, 25 are rejected due to their dependency on claim 1. 
Claims 13, 20, 24-26 recite “configured to fit the battery in said inhalation cartridge”. The examiner cannot find support, literal or otherwise, for a battery being fit in said inhalation cartridge as claimed. In fact, it appears as if the battery is actually meant to be in the battery unit and not the dose cartridge (or inhalation cartridge as claimed). See figures 6a-7.
Claim 19 recites “a controller configured to: activate the battery”. The examiner has not found support in the originally filed disclosure, literal or otherwise, for a controller activating a battery. The examiner also notes that support has not been provided in applicant’s remarks filed 12/22/2020. How does a processor work without a battery to power it (assuming activating the battery means turning it on)? The examiner does not see support for multiple power sources, one being specifically for the controller.
Claim 19 recites “a controller configured to:”… “deactivate the battery when the user stops inhaling based on the indication, thereby deactivating the heater”. While applicant has support for the controller providing an indication to a user that the dose has been delivered such that the user may stop inhaling in order to discontinue operation of the heater [00050] specifically state the processor does not deactivate the heater. In fact, it appears that cessation of inhalation will always deactivate the heater, regardless of the predetermined duration being met.  In 
	Claims 24 and 26 are rejected due to their dependency on claim 19. 
Claim 27 recites “a controller configured to:”… “based on an amount of time that the heater is activated reaching a predetermined duration as measured by the timer, deactivate the battery when the user stops inhaling”. While applicant has support for the controller providing an indication to a user that the dose has been delivered such that the user may stop inhaling in order to discontinue operation of the heater [00050] specifically state the processor does not deactivate the heater. In fact, it appears that cessation of inhalation will always deactivate the heater, regardless of the predetermined duration being met. In summary the claim requires an order of controller steps not supported via the originally filed disclosure. The order being: A predetermined duration has to be met, followed by the user stopping inhalation in order for the heater to deactivate via a controller. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4-8, 11-13, 19-20, and 24-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 1, 19 recite: “a controller configured to: activate the battery”. It is unclear what is meant by “activate the battery”. Does this mean to turn on the battery? If so, how is that accomplished when a battery is just stored energy. 
Claims 2, 4-8, 11-13, 20, 25 are rejected due to their dependency on claim 1. 
	Claims 24 and 26 are rejected due to their dependency on claim 19.
	Claim 11 recites “a battery connector to connect the inhalation device to the battery”. This is unclear because according to claim 1, the battery is part of the inhalation device. For purposes of examination it has been interpreted as a connection between a battery compartment, and a mouthpiece. 
	Claim 12 is rejected due to its dependency on claim 11. 
Claims 13, 20, 24-26 recite “configured to fit the battery in said inhalation cartridge”. This limitation is unclear in light of the specification wherein the battery is not “in” said inhalation cartridge. For purposes of examination, it has been interpreted as “configured to connect to the battery”. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 4-8 and 11 /are rejected under 35 U.S.C. 103 as being unpatentable over Bowen (US 2016/0157524 A1) in view of Davidson et al. (US 2013/0276799 A1) 
Regarding claim 1, Bowen discloses:
An inhalation device (figures 1b-1d) for inhaling a vaporized substance, the inhalation device comprising: 
a heater (360) configured to vaporize a substance contained in a reservoir [0086] to create the vaporized substance [0060] [0085];
a channel (airflow path) configured such that the vaporized substance can flow to a user [0060] [0069], 
a battery (230) [0092] configured to supply power to the heater [0085]; and
a timer (timer set forth in [0163]) that measures an amount of time that the substance is vaporized [0163] [0087], 
wherein the inhalation device further includes a controller (heater controller [0085] [0151]) configured to:
activate the battery (interpreted as allow power to flow from battery) and control the heater to create the vaporized substance [0085] [0151], and
based on a dose reaching a predetermined limit, the controller cause an indicator to initiate an indication that a determined dosage of the vaporized substance has been delivered [0007] [0133] [0136], such that the battery will deactivate when the user stops inhaling, thereby deactivating the heater (cessation of a puff: [0142]; [0108] indicates application of power is ended at the end of an interval while [0112] indicates that time interval is equivalent to a puff as sensed by a puff sensor; thus power is not applied anymore (deactivated) thus deactivating 
Bowen does not explicitly state that a dose reaching a predetermined limit is correlated to a timer reaching a predetermined duration.
However, Davidson teaches that it is known to calculate time required per inhalation to obtain a dose [0162].
Thus it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Bowen wherein a dose reaching a predetermined limit is correlated to a timer reaching a predetermined duration as taught by Davidson as a predictable alternative to inputting dosage alone. The claims and the prior art of Bowen differ in how the controller determines a desired dose is input. In Bowen, a desired dose is input [0136]. In Davidson, a desired dose is correlated to a time required to obtain the dose and the time is used by the device to deliver the dose. One of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately. All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at 416, 82 USPQ2d at 1395. In summary, rather than alerting the user when a predetermined dose is reached, the system would work based off a predetermined time associated with a dosage rather than the dosage itself, and alert the user when a predetermined time (associated with the dosage) is met. 

Regarding claim 2, Bowen in view of Davidson disclose the claimed invention as claimed as set forth for claim 1 above. Bowen as modified by Davidson further discloses wherein the controller is configured to receive a user input for selecting the predetermined duration ([0136] of Bowen explains how a user can input dosage; as modified by Davidson above for claim 1, this dosage would instead by a time duration associated with the dosage).

Regarding claim 4, Bowen in view of Davidson disclose the claimed invention as claimed as set forth for claim 1 above. Bowen further discloses an indicator configured to provide an indication to the user [0007] [0133] [0136] [0142];
wherein the controller is further configured to, based on the dosage reaching the predetermined dosage, control the indicator to provide the indication to the user that informs the user that a dose of the substance has been inhaled [0007] [0133] [0136] [0142]. As modified by Davidson this dosage/predetermined dosage would instead by a time duration/predetermined time duration associated with the dosage.

Regarding claim 5, Bowen in view of Davidson disclose the claimed invention as claimed as set forth for claim 4 above. Bowen further discloses wherein the indicator is an audio signal [0143], a visual signal [0142] or a vibration [0144].

claim 6, Bowen in view of Davidson disclose the claimed invention as claimed as set forth for claim 4 above. Bowen further discloses a mouthpiece (310) through which said channel passes [0091]. 

Regarding claim 7, Bowen in view of Davidson disclose the claimed invention as claimed as set forth for claim 1 above but as currently modified does not explicitly disclose a nasal cannula through which said channel passes.  
	However, Davidson teaches an inhalation device (abstract) and thus is analogous art wherein a mouthpiece 47 is connected to a nasal cannula [0180] in order to provide a flow path, thus the channel would extend through the nasal cannula.
	Thus it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Bowen to include a nasal cannula through which the channel passes for the purpose of delivering substances to debilitated patients [0180].

Regarding claim 8, Bowen in view of Davidson disclose the claimed invention as claimed as set forth for claim 1 above. Bowen further discloses a temperature detector to detect a temperature of the heater [0038] [0093]. 

Regarding claim 11, Bowen in view of Davidson disclose the claimed invention as claimed as set forth for claim 1 above. Bowen further discloses a battery connector (portion where 200 meets 300) to connect the inhalation device (figures 1b-1d) to the battery [0092]. 

Claims 12 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bowen (US 2016/0157524 A1) in view of Davidson et al. (US 2013/0276799 A1) in view of Schuler et al (US 2017/0013878 A1).
Regarding claim 12, Bowen in view of Davidson disclose the claimed invention as claimed as set forth for claim 1 above. Bowen does not explicitly disclose a 510 standard or a 710 standard threaded connection between 200 and 300.  
	However, Schuler teaches a vaporizer (abstract) and thus is analogous art wherein a connection between two elements is a 510 standard or a 710 standard threaded connection [0036].
	Thus it would have been obvious to one having ordinary skill in the art wherein the connection of Bowen is a 510 standard or a 710 standard threaded connection as taught by Schuler for the purpose of providing a universal threaded connection that is well known in the art of vaporizers to connect two components.

Regarding claim 27, Bowen discloses:
An inhalation device (figures 1b-1d) for inhaling a vaporized substance, the inhalation device comprising: 
a first housing (300) including therein:
a heater (360) configured to vaporize a substance contained in a reservoir (320) [0086] to create the vaporized substance [0060] [0085];
a channel (airflow path) configured such that the vaporized substance can flow to a user [0060] [0069], 

a battery (230) [0092] configured to supply power to the heater [0085]; and
a timer (timer set forth in [0163]) that measures an amount of time that the substance is vaporized [0163] [0087]; ([0095] 10 is part of 240, which is part of 200; [0096] VMP is in 10; [0163] timer is coupled to VMP), 
and a controller (240) (heater controller [0085] [0151]) configured to:
control the battery (interpreted as allow power to flow from battery) to supply the power to the heater [0085] [0151], 
control the heater to create the vaporized substance (by controlling power supplied to heater [0085] [0151],
based on a dose reaching a predetermined limit, the controller cause an indicator to initiate an indication that a determined dosage of the vaporized substance has been delivered [0007] [0133] [0136], such that the battery will deactivate when the user stops inhaling, thereby deactivating the heater (cessation of a puff: [0142]; [0108] indicates application of power is ended at the end of an interval while [0112] indicates that time interval is equivalent to a puff as sensed by a puff sensor; thus power is not applied anymore (deactivated) thus deactivating the heater when a puff is no longer detected. Similar to applicant’s application the battery will deactivate when the user stops inhaling).
Bowen does not explicitly state that a dose reaching a predetermined limit is correlated to a timer reaching a predetermined duration.
However, Davidson teaches that it is known to calculate time required per inhalation to obtain a dose [0162].
 KSR, 550 U.S. at 416, 82 USPQ2d at 1395. In summary, rather than alerting the user when a predetermined dose is reached, the system would work based off a predetermined time associated with a dosage rather than the dosage itself, and alert the user when a predetermined time (associated with the dosage) is met. 
Bowen does not explicitly disclose a 510 standard or a 710 standard threaded connection between 200 and 300.  
	However, Schuler teaches a vaporizer (abstract) and thus is analogous art wherein a connection between two elements is a 510 standard or a 710 standard threaded connection [0036].
.

Claims 13, 20 and 24-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bowen (US 2016/0157524 A1) in view of Davidson et al. (US 2013/0276799 A1) in view of Schuler et al (US 2017/0013878 A1) in view of Duncan et al. (US 2015/0114407 A1).
Regarding claim 13, Bowen in view of Davidson disclose the claimed invention as claimed as set forth for claim 1 above. Bowen further discloses the device comprising an inhalation cartridge (300) comprising the heater (360), the reservoir (320), the channel (at least through 310), and a battery connector (where 300 meets 200) configured to connect to a battery (230) [0091]-[0093].
Bowen does not explicitly disclose a 510 standard or a 710 standard threaded connection between 200 and 300.  
	However, Schuler teaches a vaporizer (abstract) and thus is analogous art wherein a connection between two elements is a 510 standard or a 710 standard threaded connection [0036].
	Thus it would have been obvious to one having ordinary skill in the art wherein the connection between 200 and 300 of Bowen is a 510 standard or a 710 standard threaded connection as taught by Schuler for the purpose of providing a universal threaded connection that is well known in the art of vaporizers.
Bowen does not explicitly state that the battery 380 is removable. 

Thus it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Bowen wherein the battery is removable as taught by Duncan for the benefit of having a reusable housing of the battery and further having a power source that is able to be inserted when the previous power source has been depleted without having to wait for the previous power source to charge.

Regarding claim 20, Bowen in view of Davidson disclose the claimed invention as claimed as set forth for claim 2 above. Bowen further discloses the device comprising an inhalation cartridge (300) comprising the heater (360), the reservoir (320), the channel (at least through 310), and a battery connector (where 300 meets 200) configured to connect to a battery (230) [0091]-[0093].
Bowen does not explicitly disclose a 510 standard or a 710 standard threaded connection between 200 and 300.  
	However, Schuler teaches a vaporizer (abstract) and thus is analogous art wherein a connection between two elements is a 510 standard or a 710 standard threaded connection [0036].
	Thus it would have been obvious to one having ordinary skill in the art wherein the connection between 200 and 300 of Bowen is a 510 standard or a 710 standard threaded connection as taught by Schuler for the purpose of providing a universal threaded connection that is well known in the art of vaporizers.
Bowen does not explicitly state that the battery 380 is removable. 

Thus it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Bowen wherein the battery is removable as taught by Duncan for the benefit of having a reusable housing of the battery and further having a power source that is able to be inserted when the previous power source has been depleted without having to wait for the previous power source to charge.

Regarding claim 24, Bowen in view of Davidson disclose the claimed invention as claimed as set forth for claim 19 above. Bowen further discloses the device comprising an inhalation cartridge (300) comprising the heater (360), the reservoir (320), the channel (at least through 310), and a battery connector (where 300 meets 200) configured to connect to a battery (230) [0091]-[0093].
Bowen does not explicitly disclose a 510 standard or a 710 standard threaded connection between 200 and 300.  
	However, Schuler teaches a vaporizer (abstract) and thus is analogous art wherein a connection between two elements is a 510 standard or a 710 standard threaded connection [0036].
	Thus it would have been obvious to one having ordinary skill in the art wherein the connection between 200 and 300 of Bowen is a 510 standard or a 710 standard threaded connection as taught by Schuler for the purpose of providing a universal threaded connection that is well known in the art of vaporizers.
Bowen does not explicitly state that the battery 380 is removable. 

Thus it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Bowen wherein the battery is removable as taught by Duncan for the benefit of having a reusable housing of the battery and further having a power source that is able to be inserted when the previous power source has been depleted without having to wait for the previous power source to charge.

Regarding claim 25, Bowen in view of Davidson disclose the claimed invention as claimed as set forth for claim 1 above. Bowen further discloses the device comprising an inhalation cartridge (300) comprising the heater (360), the reservoir (320), the channel (at least through 310), and a battery connector (where 300 meets 200) configured to connect to a battery (230) [0091]-[0093]. Bowen further discloses the inhalation cartridge further comprising at least one sensor (113 puff sensor being a lip contact sensor [0090] which is on mouthpiece 310), wherein the controller is configured to incorporate data from the timer and the at least one sensor to calculate a dosage amount [0163] [0014] [0048].
Bowen does not explicitly disclose a 510 standard or a 710 standard threaded connection between 200 and 300.  
	However, Schuler teaches a vaporizer (abstract) and thus is analogous art wherein a connection between two elements is a 510 standard or a 710 standard threaded connection [0036].

Bowen does not explicitly state that the battery 380 is removable. 
However, Duncan teaches an electronic cigarette and thus is analogous art wherein the housing includes a removable battery (18) [0033]. 
Thus it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Bowen wherein the battery is removable as taught by Duncan for the benefit of having a reusable housing of the battery and further having a power source that is able to be inserted when the previous power source has been depleted without having to wait for the previous power source to charge.

Regarding claim 26, Bowen in view of Davidson disclose the claimed invention as claimed as set forth for claim 19 above. Bowen further discloses the device comprising an inhalation cartridge (300) comprising the heater (360), the reservoir (320), the channel (at least through 310), and a battery connector (where 300 meets 200) configured to connect to a battery (230) [0091]-[0093]. Bowen further discloses the inhalation cartridge further comprising at least one sensor (113 puff sensor being a lip contact sensor [0090] which is on mouthpiece 310), wherein the controller is configured to incorporate data from the timer and the at least one sensor to calculate a dosage amount [0163] [0014] [0048].

	However, Schuler teaches a vaporizer (abstract) and thus is analogous art wherein a connection between two elements is a 510 standard or a 710 standard threaded connection [0036].
	Thus it would have been obvious to one having ordinary skill in the art wherein the connection between 200 and 300 of Bowen is a 510 standard or a 710 standard threaded connection as taught by Schuler for the purpose of providing a universal threaded connection that is well known in the art of vaporizers.
Bowen does not explicitly state that the battery 380 is removable. 
However, Duncan teaches an electronic cigarette and thus is analogous art wherein the housing includes a removable battery (18) [0033]. 
Thus it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Bowen wherein the battery is removable as taught by Duncan for the benefit of having a reusable housing of the battery and further having a power source that is able to be inserted when the previous power source has been depleted without having to wait for the previous power source to charge.

Claim(s) 19 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Bowen (US 2016/0157524 A1) in view of Davidson et al. (US 2013/0276799 A1) 
Regarding claim 19, Bowen discloses:

a heater (360) configured to vaporize a substance contained in a reservoir [0086] to create the vaporized substance [0060] [0085];
a channel (airflow path) configured such that the vaporized substance can flow to a user [0060] [0069], 
a battery (230) [0092] configured to supply power to the heater [0085]; and
a timer (timer set forth in [0163]) that measures an amount of time that the substance is vaporized [0163] [0087], 
an indicator configured to provide an indication to the user [0007] [0133] [0136],
wherein the inhalation device further includes a controller (heater controller [0085] [0151]) configured to:
activate the battery (interpreted as allow power to flow from battery) and control the heater to create the vaporized substance [0085] [0151], and
based on a dose reaching a predetermined limit, the controller cause an indicator to initiate an indication that a determined dosage of the vaporized substance has been delivered [0007] [0133] [0136], such that the battery will deactivate when the user stops inhaling based on the indication, thereby deactivating the heater (cessation of a puff: [0142]; [0108] indicates application of power is ended at the end of an interval while [0112] indicates that time interval is equivalent to a puff as sensed by a puff sensor; thus power is not applied anymore (deactivated) thus deactivating the heater when a puff is no longer detected. 
wherein the predetermined limit of the dose is selectable by the controller from among any one of (a) a predetermined time threshold set in advance, (b) an adjusted predetermined time threshold determined by said controller in accordance with an initial heater temperature, (c) an adjusted predetermined time threshold determined by said controller in accordance with a time lapse between a current activation of the heater and a prior activation of the heater, and (d) an intended predetermined timing entered by a user of the inhalation device by using an incorporated selecting device, in units of time or desired dose [0180].  
Bowen does not explicitly state that a dose reaching a predetermined limit is correlated to a timer reaching a predetermined duration.
However, Davidson teaches that it is known to calculate time required per inhalation to obtain a dose [0162].
Thus it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Bowen wherein a dose reaching a predetermined limit is correlated to a timer reaching a predetermined duration as taught by Davidson as a predictable alternative to inputting dosage alone. The claims and the prior art of Bowen differ in how the controller determines a desired dose is input. In Bowen, a desired dose is input [0136]. In Davidson, a desired dose is correlated to a time required to obtain the dose and the time is used by the device to deliver the dose. One of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does  KSR, 550 U.S. at 416, 82 USPQ2d at 1395. In summary, rather than alerting the user when a predetermined dose is reached, the system would work based off a predetermined time associated with a dosage rather than the dosage itself, and alert the user when a predetermined time (associated with the dosage) is met. 

Response to Arguments
Applicant’s arguments with respect to the claims have been fully considered but they are not persuasive. Applicant’s representative asserts that the claims are not obvious over the cited references. It is the examiner’s position that given a careful reading, the claims do not distinguish over the prior art of record.
Applicant’s arguments drawn to the prior art of Juster have been considered but are moot, as Juster is not relied upon in the instant rejection as a primary reference. 
With regard to applicant’s arguments drawn to claim 19 and the prior art of Bowen, the examiner respectfully disagrees that Bowen/Davidson does not teach or suggest “a controller configure to:… based on an amount of time the heater is activated reaching a predetermined duration as measured by the timer, control the indicator to initiate the indication that a determined dosage of the vaporized substance has been delivered, or to display a delivered dosage, and deactivate the battery when the user stops inhaling based on the indication, thereby deactivating 

	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA MURPHY whose telephone number is (571)270-7362.  The examiner can normally be reached on Monday-Friday 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571)272-9034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VICTORIA MURPHY/Primary Examiner, Art Unit 3785